Name: Commission Implementing Regulation (EU) NoÃ 335/2012 of 19Ã April 2012 amending for the 169th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 20.4.2012 EN Official Journal of the European Union L 108/9 COMMISSION IMPLEMENTING REGULATION (EU) No 335/2012 of 19 April 2012 amending for the 169th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 April 2012 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. It also decided to amend two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Son Hadi Bin Muhadjir (alias (a) Son Hadi bin Muhadjr, (b) Son bn Hadi Muhadjir, (c) Son Hadi bin Mujahir). Address: Jalan Raya, Gongdanglegi, RT/RW 1/13 Cangkring Malang, Beji, Pasuran 67154, East Java, Indonesia. Date of birth: 12.5.1971. Place of birth: Pasuran, East Java, Indonesia. Nationality: Indonesian. Passport No: R057803 (Indonesian passport under name Son bn Hadi Muhadjir). National identification No.: 3514131205710004 (Indonesian identity card under name Son Hadi). Date of designation referred to in Article 2a (4) (b): 13.4.2012. (2) The entry Al-Haramain (Netherlands branch) (alias Stichting Al Haramain Humanitarian Aid). Address: Jan Hanzenstraat 114, 1053 SV Amsterdam, Netherlands. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain (The Netherlands branch) (alias Stichting Al Haramain Humanitarian Aid). Address: Jan Hanzenstraat 114, 1053 SV Amsterdam, Netherlands (at the time of listing). Date of designation referred to in Article 2a (4) (b): 6.7.2006. (3) The entry Movement for Reform in Arabia (alias (a) Movement for Islamic Reform in Arabia, (b) MIRA, (c) Al Islah (Reform), (d) MRA, (e) Al-Harakat al-Islamiyah lil-Islah, (f) Islamic Movement for Reform, (g) Movement for (Islamic) Reform in Arabia Ltd, (h) Movement for Reform in Arabia Ltd). Address: (a) BM Box: MIRA, London WC1N 3XX, United Kingdom, (b) Safiee Suite, EBC House, Townsend Lane, London NW9 8LL, United Kingdom. Other information: (a) e-mail address: info@islah.org, (b) tel. 020 8452 0303, (c) fax 020 8452 0808, (d) UK Company number 03834450. under the heading Legal persons, groups and entities shall be replaced by the following: Movement for Reform in Arabia (alias (a) Movement for Islamic Reform in Arabia, (b) MIRA, (c) Al Islah (Reform), (d) MRA, (e) Al-Harakat al-Islamiyah lil-Islah, (f) Islamic Movement for Reform, (g) Movement for (Islamic) Reform in Arabia Ltd, (h) Movement for Reform in Arabia Ltd). Address: (a) BM Box: MIRA, London WC1N 3XX, United Kingdom, (b) Safiee Suite, EBC House, Townsend Lane, London NW9 8LL, United Kingdom. Other information: (a) e-mail addresses: info@islah.org and info@islah.tv, (b) website http://www.islah.info, (c) tel. 020 8452 0303, (d) fax 020 8452 0808, (e) UK Company number 03834450. Date of designation referred to in Article 2a (4) (b): 15.7.2005.